In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-20-00112-CV
                             ________________________


                             PETRA SIMONS, APPELLANT

                                           V.

                            CRISTINA SIMONS, APPELLEE


                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2017-525,645; Honorable Les Hatch, Presiding


                                       May 5, 2020

                            MEMORANDUM OPINION
                         Before PIRTLE, PARKER, and DOSS, JJ.


      Appellant, Petra Simons, appeals from the trial court’s order in a suit to modify the

parent-child relationship. Now pending before this court is Appellant’s motion to dismiss

the appeal. Without passing on the merits of the appeal, Appellant’s motion is granted

and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1). Pursuant to the motion, all costs

shall be taxed against Appellant. Id. at 42.1(d).   Having dismissed this appeal at
Appellant’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.



                                                 Per Curiam




                                             2